Per Curiam.

DR 2-103 (A) of the Code of Professional Responsibility provides:
• “A lawyer shall not recommend employment, as a private practitioner, of himself, his partner, or associate to a non-láwyer who has not sought his advice regarding employment of a lawyer.”
•DR 2-104(A) reads:
::: -“A lawyer who has given unsolicited advice to a layman that he should obtain counsel or take legal action shall, not accept employment resulting from that advice, except that': *■ * * [exceptions not applicable here].”
: A review of the record before us reflects ample, un-controverted evidence supportive of the finding, of the Board of Commissioners on Grievances and. Discipline that respondent, Albert Ohralik, violated DR 2-103 (A) and DR 2404(A), set forth above,' in soliciting and obtaining agreements from Carol McClintock and Wanda Lou Holbert to represent each of them in their respective claims for damages arising out of the accident of February 2,1974.
It is- the considered judgment of this eotirt that , respondent be: indefinitely suspended from the practice of láw for these unethical violations of the Code of Profes-•sien'al Responsibility. ' -

Judgment’accordingly.'.

• !' O’Neill, C.J., Herbert, Corrigan, Stern, Celebrezze, W. Brown and P. Brown, JJ., concur.